Exhibit 10.4

HealthStream, Inc.

Board of Directors

Compensation Committee

2015 Provider Solutions Cash Incentive Bonus Plan

Overview:

Pursuant to the HealthStream, Inc. 2010 Stock Incentive Plan, the Compensation
Committee (the “Committee”) of the Board of Directors of HealthStream, Inc. (the
“Company”) hereby establishes this 2015 Provider Solutions Cash Incentive Bonus
Plan (the “Plan”). The Plan is a cash-based, short-term incentive portion of the
Company’s Provider Solutions segment (the “Business Unit”) incentive
compensation structure for the President of the Business Unit (the “President”).
The purpose of the Plan is to specify appropriate opportunities to earn a cash
bonus with respect to the Business Unit’s 2015 fiscal year in order to reward
the President for the Business Unit’s financial performance during fiscal year
2015 and to further align his interest with those of the shareholders of the
Company.

Definitions:

 

  •   Actual Operating Income before bonuses – The Business Unit’s Operating
Income achieved in fiscal 2015, excluding bonuses.

 

  •   Annual Bonus – The annual bonus paid to the President after the Committee
determines the applicable financial measure has been achieved.

 

  •   Incremental Operating Income - Actual Operating Income before bonuses less
Target Operating Income.

 

  •   Operating Income – The Business Unit’s Operating Income for the 2015
fiscal year calculated in accordance with generally accepted accounting
principles and consistent with the Company’s past practice and presented in the
Company’s audited financial statements, provided the following expenses are
excluded from the calculation of Operating Income: the Business Unit’s deferred
revenue write-downs (the “Excluded Expenses”). The Committee has the negative
discretion to include the Excluded Expenses in the calculation of Operating
Income.

 

  •   Target Operating Income – Operating Income for the 2015 fiscal year in an
amount established by the Committee by resolution.



--------------------------------------------------------------------------------

2015 Financial Measure and Plan Principles:

 

  1. The financial measure for 2015 is Operating Income - Operating Income will
be the financial measure for 2015.

 

  2. The Annual Bonus is funded by Incremental Operating Income – The Annual
Bonus will be earned from the amount of Incremental Operating Income.

The Plan

Eligibility

 

  1. The maximum Annual Bonus the President shall be eligible to receive under
the Plan shall be an amount equal to 40 percent of the President’s base salary.

 

  2. If the President’s employment is terminated or the President voluntarily
resigns before the Annual Bonus is awarded, all of the rights to an Annual Bonus
shall be forfeited.

 

  3. For the avoidance of doubt, the Annual Bonus shall be for the period of
January 1, 2015 through December 31, 2015.

Payout

Payouts under the Plan shall be determined as follows:

 

  1. The Company’s Incremental Operating Income will be determined by
subtracting the Target Operating Income from Actual Operating Income before
bonuses.

 

  2. Any such Annual Bonus made to the President pursuant to the Plan shall be
payable at such time as bonuses are paid generally to executive officers of the
Company.